Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
 
Status of Claims
Claims 1-3, 5, and 7-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejection of claim 3 under 35 USC 112(b) is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see page 5 of the remarks, filed 15 June 2022, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeon et al. (US 2016/0170514) of record, Ryomei (JP2001343501A) of record, and Saito et al. (US 2014/0168776) (hereafter Saito).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2016/0170514) of record (hereafter Jeon), in view of Ryomei (JP2001343501A) of record (hereafter Ryomei, all citations are to the English language machine translation generated on 25 September 2021) and Saito et al. (US 2014/0168776) (hereafter Saito).
Regarding claim 1, Jeon discloses a front plate for a display apparatus (see at least Fig. 2 and the abstract, where the touch panel is a front plate for an LCD display) comprising a support body that is transparent and that has a first surface and a second surface (see at least Fig. 2, where the touch panel is the support body and is transparent for light from the LCD to pass through); a first low reflective layer on a same side as the first surface of the support body (see at least Fig. 2 and paragraph [0024], where an antireflection (AR) coating is on a first surface of the touch panel); an antiglare layer on a same side as the second surface of the support body (see at least Fig. 2 and paragraph [0024], where an antiglare (AG) film is on a second surface of the touch panel); and a second low reflective layer disposed on a surface of the antiglare layer facing away from the support body (see at least Fig. 2 and paragraph [0024], where a second antireflection (AR) coating is disposed on the antiglare (AR) film away from the touch panel), and wherein the first low reflective lay has a thickness in a range of 100 nm to 500 nm (see at least Table 1, where the total thickness of the antireflection layer of example 1 is 2487 angstrom, which is 248.7 nm).
Jeon does not specifically disclose that the antiglare layer includes particles having an average diameter of 1 µm to 10 µm dispersed in a resin matrix and that the antiglare layer has a thickness in a range of 1 µm to 10 µm.
However, Ryomei teaches a front plate for a display apparatus (see at least Figs. 1 and 2 and paragraph [0075], a cover part for the display portion of a cellular phone) comprising: a support body that is transparent and that has a first surface and a second surface (see at least Figs. 1 and 2 and paragraph [0030], where 1 is a transparent substrate); a low reflective layer disposed on a same side as the first surface of the support body (see at least Figs. 1 and 2 and paragraph [0030], where 5 is a low reflection layer); and an antiglare layer disposed on a same side as the second surface of the support body (see at least Figs. 1 and 2 and paragraphs [0031] and [0037], where uneven layer 7 with uneven shape 9 is an antiglare layer), wherein the antiglare layer includes particles having an average diameter of 1 µm to 10 µm dispersed in a resin matrix (see at least paragraph [0073], where the antiglare layer includes SiO2 particles having an average particle size of 3.0 µm dispersed in an acrylic-melamine resin), and wherein the antiglare layer has a thickness in a range of 1 µm to 10 µm (see at least paragraph [0073], where the antiglare layer is roll-coated at a thickness of 10 µm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon to include the teachings of Ryomei so that the antiglare layer includes particles having an average diameter of 1 µm to 10 µm dispersed in a resin matrix and that the antiglare layer has a thickness in a range of 1 µm to 10 µm for the purpose of diffusing light incident on the antiglare layer (see paragraph [0031] of Ryomei) and for the purpose of being obvious to substitute one known antiglare layer for another in order to obtain predictable results such as the diffusion of light for a desired range of wavelengths of light that will be transmitted through the front plate.
Jeon as modified by Ryomei does not specifically disclose that the support body has a thickness in a range of 0.2 mm to 1 mm.
However, Saito teaches a front plate for a display apparatus (see at least paragraph [0016], where the antireflection film can be used as a front panel for an optical display device) comprising a support body and antireflection layers (see at least Fig. 1 and the abstract, where the substrate 6 is the support body), wherein the support body has a thickness in a range of 0.2 mm to 1 mm (see at least paragraphs [0041] and [0089], where the substrate thickness is in a range of 0.2 to 2.0 mm and in example 1 the substrate thickness is 1 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon as modified by Ryomei to include the teachings of Saito so that the support body has a thickness in a range of 0.2 mm to 1 mm for the purpose of selecting a suitable thickness to be both transparent and shock resistant (see at least paragraph [0041] of Saito).

Regarding claim 2, Jeon as modified by Ryomei and Saito discloses all of the limitations of claim 1.
Ryomei also teaches that the particles include at least one of a silica particle and a resin particle (see at least paragraphs [0037] and [0073], where the particles include silicon oxide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon as modified by Ryomei and Saito to include the further teachings of Ryomei so that the particles include at least one of a silica particle and a resin particle for the purpose of choosing a known particle in order to obtain predictable results such as transparency in the desired wavelength range and refractive indices to achieve the desired light diffusion.

Regarding claim 3, Jeon as modified by Ryomei and Saito discloses all of the limitations of claim 1.
Jeon also discloses that the first low reflective layer includes a multilayer film in which two types of films having different refractive indexes are alternately stacked once or two or more times (see at least paragraph [0030], where alternating layers of SiO2, AL2O3, and TiO2 can form an antireflection multilayer thin film).

Regarding claim 5, Jeon as modified by Ryomei and Saito discloses all of the limitations of claim 1.
Saito also teaches that the support body is made of plastic (see at least paragraph [0089], where example 1 has a substrate comprising polymethyl methacrylate (PMMA), which is a plastic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon as modified by Ryomei and Saito to include the further teachings of Saito so that the support body is made of plastic for the purpose of substituting a known material in order to obtain predictable results such as achieving the desired transparency and shock resistance of the substrate (see at least paragraph [0041] of Saito).

Regarding claim 7, Jeon as modified by Ryomei and Saito discloses all of the limitations of claim 1.
Ryomei also teaches that an image is printed on at least one of the first surface and the second surface of the support body (see at least Figs. 1 and 2 and paragraph [0045], where pattern layer 3 is a printed layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon as modified by Ryomei and Saito to include the further teachings of Ryomei so that an image is printed on at least one of the first surface and the second surface of the support body for the purpose of decorating the front plate in order to achieve a desired aesthetic.

Regarding claim 9, Jeon as modified by Ryomei and Saito discloses all of the limitations of claim 1.
Jeon also discloses that the display apparatus is an in-vehicle display apparatus (see at least paragraph [0003]).

Regarding claim 10, Jeon as modified by Ryomei and Saito discloses all of the limitations of claim 1.
Jeon also discloses that the overall reflectance of the front plate is 0.8% (see at least paragraph [0036]).
Jeon as modified by Ryomei and Saito does not specifically disclose that a visible light reflectance of the first low reflective layer is 1% or less.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a visible light reflectance of the first low reflective layer being 1% or less include improving the transmission of the light from the display through the front plate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon as modified by Ryomei and Saito so that a visible light reflectance of the first low reflective layer is 1% or less for the purpose of improving the transmission of the light from the display through the front plate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2016/0170514) of record (hereafter Jeon), in view of Ryomei (JP2001343501A) of record (hereafter Ryomei, all citations are to the English language machine translation generated on 25 September 2021) and Saito et al. (US 2014/0168776) (hereafter Saito) as applied to claim 1 above, and further in view of Ishibashi (US 2011/0310477) of record (hereafter Ishibashi).
Regarding claim 8, Jeon as modified by Ryomei and Saito discloses all of the limitations of claim 1.
Jeon as modified by Ryomei and Saito does not specifically disclose that a layer having a louver function is disposed on the second surface of the support body.
However, Ishibashi teaches a front plate for an in-vehicle display (see at least Fig. 4) comprising a support body, antireflection films on both sides of the support body and a layer having a louver function disposed on a surface of the support body (see at least Fig. 5 and paragraph [0043], where cover body 21 is the support body, 24 is the antireflection film, and 25 is the louver layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon as modified by Ryomei and Saito to include the teachings of Ishibashi so that a layer having a louver function is disposed on the second surface of the support body for the purpose of preventing light from passing through the front plate in an undesired direction (see paragraph [0043] of Ishibashi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872

/Derek S. Chapel/             Primary Examiner, Art Unit 2872
7/15/2022